Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149423                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 149423
                                                                   COA: 313621
                                                                   Calhoun CC: 2012-000853-FH
  GREGGORY LAMONT McNUTT,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the April 15, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. We note that,
  contrary to the Court of Appeals holding, trial counsel did not affirmatively waive the
  defendant’s request for specific instructions by making a record that the judge had
  declined to give the instructions as requested and concluding his remarks with, “Thank
  you, Your Honor.” Contrast People v Kowalski, 489 Mich 488, 504-505 (2011).
  However, we conclude that, regardless of whether the defendant waived review of the
  jury instructions, the instructions did not result in outcome-determinative error.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2014
           h1209
                                                                              Clerk